Exhibit 10.2

MERCANTIL BANK HOLDING CORPORATION

Restricted Stock Agreement

This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of __________ ___,
20__, by and between Mercantil Bank Holding Corporation, a Florida corporation
(the “Company”), and _________________ (the “Grantee”).

1.    Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Mercantil Bank
Holding Corporation 2018 Equity and Incentive Compensation Plan, as the same may
be amended from time to time (the “Plan”).

2.    Grant of Restricted Stock. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, pursuant to
authorization under a resolution of the Committee or Board, as applicable, that
was duly adopted on _________ __, 20__, the Company has granted to the Grantee
as of __________ __, 20__ (the “Date of Grant”) __________ shares of Restricted
Stock (the “Restricted Stock”).

3.    Restrictions on Transfer of Restricted Stock. Subject to Section 15 of the
Plan, none of the Restricted Stock or any interest therein shall be transferable
prior to Vesting (as defined below) pursuant to Section 4 hereof other than by
will or pursuant to the laws of descent and distribution. Any purported transfer
or encumbrance of the Restricted Stock in violation of the provisions of this
Section 3 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Restricted Stock.

4.    Vesting of Restricted Stock.

 

  (a)

The Restricted Stock covered by this Agreement shall become nonforfeitable
(“Vest”) in substantially equal installments on each of the first three
anniversaries of the Date of Grant, provided that the Grantee remains in the
continuous service of the Company or a Subsidiary through each such date (each
such date, a “Vesting Date”). Any shares of Restricted Stock that do not so Vest
will be forfeited, including, except as provided in Section 4(b) or Section 4(c)
below, if the Grantee ceases to remain in continuous service with the Company or
a Subsidiary prior to the third Vesting Date. For purposes of this Agreement,
“continuous service” means that the Grantee’s service with the Company or any
Subsidiary, whether as an employee, director or consultant, is not interrupted
or terminated. For the avoidance of doubt, the continuous service of the Grantee
with the Company or a Subsidiary shall not be deemed to have been interrupted,
and the Grantee shall not be deemed to have ceased to be in the service of the
Company or any Subsidiary, by reason of (i) the transfer of the Grantee’s
service among the Company and any of its Subsidiaries or (ii) the Grantee’s
absence or leave, which has been approved by the Board or a duly authorized
officer of the Company or any of its Subsidiaries.

 

    Mercantil – Executive RS Agreement



--------------------------------------------------------------------------------

  (b)

Notwithstanding Section 4(a) above, the Restricted Stock shall Vest upon the
occurrence of any of the following events at a time when the Restricted Stock
has not been forfeited (to the extent the Restricted Stock has not previously
become Vested) in the following manner:

 

  (i)

all of the Restricted Stock shall Vest if the Grantee’s continuous service is
terminated as a result of the Grantee’s death or Disability prior to any Vesting
Date; and

 

  (ii)

in the event of a Change in Control that occurs prior to any Vesting Date, the
Restricted Stock shall become Vested in accordance with Section 4(c) below.

 

  (c)



  (i)

Notwithstanding Section 4(a) above, if at any time before a Vesting Date or
forfeiture of the Restricted Stock, and while the Grantee remains in the
continuous service with the Company or a Subsidiary, a Change in Control occurs,
then all of the Restricted Stock shall become Vested, except to the extent that
a Replacement Award is provided to the Grantee in accordance with
Section 4(c)(ii) to continue, replace or assume the Restricted Stock covered by
this Agreement (the “Replaced Award”).

 

  (ii)

For purposes of this Agreement, a “Replacement Award” means an award (A) of the
same type (e.g., time-based restricted stock) as the Replaced Award, (B) that
has a value at least equal to the value of the Replaced Award, (C) that relates
to publicly traded equity securities of the Company or its successor in the
Change in Control or another entity that is affiliated with the Company or its
successor following the Change in Control, (D) if the Grantee holding the
Replaced Award is subject to U.S. federal income tax under the Code, the tax
consequences of which to such Grantee under the Code are not less favorable to
such Grantee than the tax consequences of the Replaced Award, and (E) the other
terms and conditions of which are not less favorable to the Grantee holding the
Replaced Award than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in Control).
A Replacement Award may be granted only to the extent it does not result in the
Replaced Award or Replacement Award failing to comply with or be exempt from
Section 409A of the Code. Without limiting the generality of the foregoing, the
Replacement Award may take the form of a continuation of the Replaced Award if
the requirements of the two preceding sentences are satisfied. The determination
of whether the conditions of this Section 4(c)(ii) are satisfied will be made by
the Committee, as constituted immediately before the Change in Control, in its
sole discretion.

 

  (iii)

If, after receiving a Replacement Award, the Grantee experiences a termination
of service with the Company or a Subsidiary (or any of their successors) (as
applicable, the “Successor”) by reason of a termination by

 

  2   Mercantil – Executive RS Agreement



--------------------------------------------------------------------------------

  the Successor without Cause or by the Grantee for Good Reason, in each case
within a period of two years after the Change in Control and during the
remaining vesting period for the Replacement Award, the Replacement Award shall
immediately Vest.

 

  (d)

For purposes of this Agreement, the following definitions apply:

 

  (i)

“Cause” shall mean any of the following: (A) the Grantee’s willful failure to
perform the Grantee’s material duties (other than any such failure resulting
from incapacity due to physical or mental illness); (B) the Grantee’s willful
failure to comply with any valid and legal directive of the Board or any officer
to whom the Grantee reports; (C) the Grantee’s engagement in dishonesty, illegal
conduct or misconduct, which is, in each case, materially injurious to the
Company or its affiliates; (D) the Grantee’s embezzlement, misappropriation or
fraud, whether or not related to the Grantee’s employment with the Company;
(E) the Grantee’s commission of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude; (F) the Grantee is or becomes a person
described in Federal Deposit Insurance Act (“FDI Act”), Section 19(a)(1)(A) who
has not received the Federal Deposit Insurance Corporation’s (“FDIC”) prior
consent to participate in the Company’s affairs under the “FDIC Statement of
Policy for Section 19 of the FDI Act” or any successor thereto; (G) the
Grantee’s willful violation of a material policy or code of conduct of the
Company, including its Insider Trading Policy or Code of Ethics; or (H) the
Grantee’s material breach of any material obligation under this Agreement or any
other written agreement between the Grantee and the Company, including any
restrictive covenant agreement.

 

  (ii)

“Change in Control” shall mean the occurrence (after the Date of Grant) of any
of the following events:

 

  (A)

any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (i) the then-outstanding shares of Common Stock of any class (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding Voting Securities (as defined below) (the “Outstanding Company
Voting Securities”); provided, however, that, for purposes of this definition,
the following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company which
reduces the number of Outstanding Company Voting

 

  3   Mercantil – Executive RS Agreement



--------------------------------------------------------------------------------

  Securities and thereby results in any person acquiring beneficial ownership of
more than 25% of the Outstanding Company Voting Securities; provided, that, if
after such acquisition by the Company such person becomes the beneficial owner
of additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (4) an acquisition by an underwriter temporarily holding
securities pursuant to a bona fide public offering of such securities, (5) an
acquisition pursuant to a Business Combination (as defined in
Section 4(d)(ii)(C)(i), (ii) or (iii) below), or (6) a transaction (other than
the one described in paragraph (C) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause
(6) does not constitute a Change in Control of the Company under this paragraph
(A); or (7) any acquisition pursuant to a transaction that complies with
Section 4(d)(ii)(C) below;

 

  (B)

individuals who, as of the Date of Grant, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Date of Grant whose election, or nomination for election by the Stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (either by specific vote or by approval of the proxy
statement of the Company in which such individual is named as a nominee for
director, without objection to such nomination) shall be considered as though
such individual was a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

  (C)

consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the

 

  4   Mercantil – Executive RS Agreement



--------------------------------------------------------------------------------

  Company, or the acquisition of assets or securities of another entity by the
Company or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (i) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of voting common stock
(or, for a non-corporate entity, equivalent securities) and the combined voting
power of the then-outstanding Voting Securities, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

  (D)

approval by the Stockholders of a complete liquidation or dissolution of the
Company.

A Change in Control shall exclude the sale by the selling shareholder named in
the preliminary prospectus dated November 26, 2018 included in the Company’s
Registration Statement on Form S-1 filed with the United States Securities and
Exchange Commission (File

 

  5   Mercantil – Executive RS Agreement



--------------------------------------------------------------------------------

  No. 333-227744) in connection with the Company’s initial public offering
(“IPO”) but shall not exclude any Person that acquires Common Stock in the IPO
or otherwise and is described in Section 4(d)(ii)(A).

 

  (iii)

“Disability” shall mean (A) the Grantee’s inability, due to physical or mental
incapacity, to substantially perform the Grantee’s duties and responsibilities
with the Company or any Subsidiary for one hundred eighty (180) days out of any
three hundred sixty-five (365) day period or one hundred twenty
(120) consecutive days; or (B) the Grantee’s eligibility to receive long-term
disability benefits under the Company’s long-term disability plan.

 

  (iv)

“Good Reason” shall mean the occurrence of any of the following, in each case
following a Change in Control and during the Vesting Period without the
Grantee’s written consent (A) a material reduction in the Grantee’s base salary;
(B) relocation of the Grantee’s principal place of employment as of the Date of
Grant by more than fifty (50) miles; (C) any material breach by the Company of
any material provision of this Agreement; or (D) a material diminution in the
Grantee’s title, duties or responsibilities (other than temporarily while the
Grantee is physically or mentally incapacitated). The Grantee cannot terminate
the Grantee’s employment for Good Reason unless the Grantee has provided written
notice to the Company of the existence of the circumstances providing grounds
for termination for Good Reason within 60 days of the initial existence of such
grounds and the Company has had at least 30 days from the date on which such
notice is provided to cure such circumstances. If the Grantee does not terminate
the Grantee’s employment for Good Reason within 180 days after the first
occurrence of the applicable grounds, then the Grantee will be deemed to have
waived the Grantee’s right to terminate for Good Reason with respect to such
grounds.

 

  (v)

“Voting Securities” shall have the meaning provided in Board of Governors of the
Federal Reserve System Regulation Y, §225.2(q). As of December 1, 2018, the
Company’s only Voting Securities were its outstanding shares of Class A Common
Stock.

5.    Rights as a Stockholder. The Grantee shall have all the rights of a
stockholder with respect to the Restricted Stock, including the right to vote
the Restricted Stock and receive all dividends paid thereon; provided, however,
that if any dividends are paid or other distributions are made with respect to
the Restricted Stock prior to the third Vesting Date, such dividends or other
distributions on the Restricted Stock will be deferred until, and paid
contingent upon, the Vesting of the Restricted Stock. For the avoidance of
doubt, the Grantee will forfeit any dividends and other distributions that are
paid with respect to any portion of the Restricted Stock that does not Vest
under Section 4.

6.    Retention of Stock Certificates by Company. The Restricted Stock will be
issued in the Company’s sole election, either in (a) book entry form or
(b) certificate form,

 

  6   Mercantil – Executive RS Agreement



--------------------------------------------------------------------------------

registered in the name of the Grantee, with legends, or notations or
restrictions as applicable, referring to the terms, conditions, and restrictions
set forth in this Agreement. Certificates representing the Restricted Stock, if
any, will be held in custody by the Company together with a stock power endorsed
in blank by the Grantee with respect thereto, until those Restricted Stock have
Vested in accordance with Section 4.

7.    Adjustments. The number of shares of Restricted Stock subject to this
Agreement and the other terms and conditions of the grant evidenced by this
Agreement are subject to adjustment as provided in Section 11 of the Plan.

8.    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the issuance or
Vesting of the Restricted Stock, or any other payment to the Grantee or any
other payment or vesting event under this Agreement, and the amounts available
to the Company for such withholding are insufficient, the Company shall retain a
portion of the shares of Restricted Stock to satisfy such withholding
requirement and the shares so retained or delivered shall be credited against
such withholding requirement at the market value of such Common Stock on the
date of such delivery. In no event will the market value of the Common Stock to
be withheld and/or delivered pursuant to this Section 8 to satisfy applicable
withholding taxes exceed the minimum amount of taxes required to be withheld.

9.    Compliance With Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.

10.    Section 83(b) Election. The Grantee may, but is not obligated to, make an
election under Section 83(b) of the Code to be taxed currently with respect to
the Restricted Stock. The Company shall have no liability to the Grantee who
fails to make a permitted Section 83(b) election in a timely manner. In
addition, the Company shall have no liability and makes no representation
regarding the advisability of making an election under Section 83(b) of the
Code, or regarding the tax, financial and other consequences of awards.
Reference to Section 83(b) of the Code is to Section 83(b) of the Internal
Revenue Code of 1986, as amended, and will also include any proposed, temporary
or final regulations, or any other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

11.    No Right to Future Awards or Employment. The grant of the Restricted
Stock under this Agreement to the Grantee is a voluntary, discretionary award
being made on a one-time basis and it does not constitute a commitment to make
any future awards. The grant of the Restricted Stock and any payments made
hereunder will not be considered salary or other compensation for purposes of
any severance pay or similar allowance, except as otherwise required by law.
Nothing contained in this Agreement shall confer upon the Grantee any right to
be employed or remain employed by the Company or any of its Subsidiaries, nor
limit or affect in any manner the right of the Company or any of its
Subsidiaries to terminate the employment or adjust the compensation of the
Grantee.

 

  7   Mercantil – Executive RS Agreement



--------------------------------------------------------------------------------

12.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.

13.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that (a) no amendment shall adversely affect the rights of
the Grantee under this Agreement without the Grantee’s written consent, and
(b) the Grantee’s consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 10D of the Exchange
Act.

14.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

15.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan, including Section 23, pursuant to which the Company may require the
Grantee to enter into a lock-up agreement. This grant of Restricted Stock is
being made in connection with the Company’s IPO, and the Restricted Stock
granted hereby is and shall be included in the Common Stock subject to the
Grantee’s lock-up agreement, if any, with the representative of the underwriters
of the IPO. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement.

16.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Restricted Stock and the Grantee’s participation in the
Plan, or future awards that may be granted under the Plan, by electronic means
or request the Grantee’s consent to participate in the Plan by electronic means.
The Grantee hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

17.    Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Florida, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.

18.    Successors and Assigns. Without limiting Section 3 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

  8   Mercantil – Executive RS Agreement



--------------------------------------------------------------------------------

19.    Acknowledgement. The Grantee acknowledges that the Grantee (a) has
received a copy of the Plan, (b) has had an opportunity to review the terms of
this Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions. Nothing in
this Agreement prevents the Grantee from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations.

20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

MERCANTIL BANK HOLDING CORPORATION

By:  

 

 

Name:

 

Title:

GRANTEE

By:  

 

 

Name:

 

Title:

 

  9   Mercantil – Executive RS Agreement